ORDER

PER CURIAM:
Theodore W. Graves appeals portions of a decree dissolving his twenty-nine year marriage to Carolyn L. Graves. He claims the trial court erred in imputing income to him and departing from the amount of child support presumed under Rule 88.01 and Form 14, in awarding maintenance to Carolyn in the sum of $300 per month for five years, in ordering him to designate Carolyn as the beneficiary on some of his life insurance policies, and in dividing the marital property.
The judgment is affirmed. Rule 84.16(b).